                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER CARDINAL, et al.,                      Case No. 18-cv-00272-JCS
                                                        Plaintiffs,                         ORDER TO RESUBMIT PROPOSED
                                   8
                                                                                            JURY INSTRUCTIONS
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 142
                                  10     JOHN LUPO, et al.,
                                                        Defendants.
                                  11

                                  12          The parties have filed their joint proposed jury instructions in preparation for trial. The
Northern District of California
 United States District Court




                                  13   instructions filed are not in a format useful to the Court and do not comply with section VI(A)(2)

                                  14   of the Case Management and Pretrial Order dated May 7, 2018 (dkt. 42). The parties shall refile

                                  15   their proposed instructions no later than November 8, 2019.

                                  16          The refiled proposed instructions shall:

                                  17          (1) Identify each instruction as “Stipulated Instruction No. __ Re __” or “Disputed

                                  18              Instruction No. __ Re__,” both in the initial list of instructions and in the heading for

                                  19              each instruction, and include numbered tabs in the hard copy of instructions delivered

                                  20              to chambers.

                                  21          (2) Include proposed text for any Ninth Circuit model jury instructions that require

                                  22              tailoring to the circumstances of the case (e.g., Model Jury Instruction No. 1.5).

                                  23          (3) Present the instructions in order, without regard for whether instructions are stipulated

                                  24              or disputed.

                                  25          (4) For each disputed instruction (including disputed Ninth Circuit model instructions),

                                  26              include a non-conclusory explanation by each party—both the party proposing the

                                  27              instruction and the party opposing the instruction—for its position. As an example, the

                                  28              mere assertion that an instruction is “not applicable to the facts of this case,” without
                                   1              further explanation, is not sufficient.

                                   2          (5) If the parties provide a list of instructions with columns to designate whether

                                   3              instructions are “Stipulated” or “Disputed,” the entry for each instruction must have

                                   4              one of those two boxes checked.

                                   5          (6) Otherwise comply with the May 7, 2018 case management order.

                                   6          Counsel are further instructed to meet and confer in person before filing their revised

                                   7   proposed jury instructions to determine whether the remaining areas of disagreement can be

                                   8   narrowed, and to certify that they have done so when they file the revised instructions.

                                   9          IT IS SO ORDERED.

                                  10   Dated: October 24, 2019

                                  11                                                        ______________________________________
                                                                                            JOSEPH C. SPERO
                                  12                                                        Chief Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            2
